In a proceeding to stay arbitration, petitioner appeals from an order of the Supreme Court, Westchester County, entered July 1, 1976, which denied the application and directed the parties to proceed to arbitration. Order affirmed, with $50 costs and disbursements. The no-fault arbitration agreement, in contrast to the uninsured motorist arbitration clause, is very broad and includes threshold issues (Matter of Green Bus Lines v Bailey, 50 AD2d 924; Matter of Walker v Government Employees Ins. Co., 54 AD2d 911). Hopkins, Acting P. J., Martuscello, Cohalan, Margett and Shapiro, JJ., concur.